Exhibit1 AGREEMENT Pursuant to Rule13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule13G need be filed with respect to the ownership by each of the undersigned of shares of Global Cash Access Holdings, Inc. This agreement may be executed in any number of counterparts, each of which shall be deemed an original. EXECUTED this day of , 2012. SUMMIT PARTNERS, L.P. By: Summit Master Company, LLC, its general partner By:* Member SUMMIT PARTNERS VI (GP), LLC By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner By:* Member SUMMIT PARTNERS VI (GP), L.P. By: Summit Partners VI (GP), LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner By:* Member SUMMIT VENTURES VI-A, L.P. By: Summit Partners VI (GP), L.P., its general partner By: Summit Partners VI (GP), LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner By:* Member SUMMIT VENTURES VI-B, L.P. By: Summit Partners VI (GP), L.P., its general partner By: Summit Partners VI (GP), LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner By:* Member SUMMIT VI ADVISORS FUND, L.P. By: Summit Partners VI (GP), L.P., its general partner By: Summit Partners VI (GP), LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner By:* Member Page 15 of 16 SUMMIT VI ENTREPRENEURS FUND, L.P. By: Summit Partners VI (GP), L.P., its general partner By: Summit Partners VI (GP), LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner By:* Member SUMMIT INVESTORS VI, L.P. By: Summit Partners VI (GP), L.P., its general partner By: Summit Partners VI (GP), LLC, its general partner By: Summit Partners, L.P., its managing member By: Summit Master Company, LLC, its general partner By:* Member *By:/s/ Robin W. Devereux Robin W. Devereux Power of Attorney *Pursuant to Powers of Attorney on file with the Commission, which Powers of Attorney are incorporated herein by reference.Copies of such Powers of Attorney are filed as Exhibit 2 to the report on Schedule 13G Filed by the Reporting Persons on February 11, 2010 for the year ended December 31, 2009, and are hereby incorporated by reference. Page 16 of 16
